By the Court,
Hawley, J.:
This case is similar to that of The State v. Ah Chew, ante, 50. The only question which is not disposed of by the opin- . ion in that case is as to the correctness of the ruling of the court in refusing to allow the defendant, who was a witness in his own behalf, to answer the question, “ Are you a practicing physician ?” The defendant had the right to show, • if he could, that he was a legally practicing physician, and that he sold the opium as a prescription. But in,order to make his defense complete if was necessary for him to show that he came within the provisions of the “Act to prevent the practice of medicine and surgery by unqualified persons.” (Stats. 1875, 47; Ex parte Spinney, 10 Nev. 823.)
The record shows that when the question was asked, the *63counsel for tbe state objected to tbe defendant’s answering it unless “be showed a compliance witb tbe laws of tbe state.” When tbis objection was made, we think it was tbe duty of tbe defendant to state, if it was tbe truth, that be proposed to show a compliance witb tbe law. Having'failed to make any such statement, and failed to offer any further proof, we are of opinion .that tbe court did not err in sustaining tbe objection.
Tbe judgment of tbe district court is affirmed.'